Citation Nr: 0809436	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-15 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, fracture left clavicle, minor, for the 
period from February 21, 2003 to March 28, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals, fracture left clavicle, minor, for the period on 
and after March 29, 2007.

3.  Entitlement to an initially compensable evaluation for 
scar, left shoulder associated with residuals, fracture left 
clavicle, minor, for the period from February 21, 2003 to 
March 28, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
scar, left shoulder associated with residuals, fracture left 
clavicle, minor, for the period on and after March 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1958 and from July 1959 to February 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO).  This 
case was remanded by the Board in November 2006 and October 
2007 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
left shoulder disability is currently manifested by upper 
thoracic kyphosis, tenderness, stiffness, fatigue, lack of 
endurance, 61 degrees of abduction with pain at 31 degrees, 
46 degrees of forward flexion with pain at 43 degrees, 0 
degrees of external rotation, and 26 degrees of internal 
rotation with pain throughout the entire range.

2.  In April 2003, left shoulder range of motion was forward 
flexion to 125 degrees, abduction to 115 degrees, external 
rotation to 60 degrees, and internal rotation to 25 degrees, 
with additional functional loss of the left shoulder shown by 
pain, weakness, instability or giving way, fatigue, and a 
lack of endurance.

3.  In April 2003, there is no objective or subjective 
complaints of a painful left shoulder scar.

4.  The medical evidence of record shows that the veteran's 
left shoulder scar is 10 inches in length, between 3 
millimeters and 1 centimeter in width, slightly depressed, 
irregular, painful, and causes limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, but 
no more, for residuals, fracture left clavicle, minor, for 
the period from February 21, 2003 to March 28, 2007, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.20, 4.59, 4.69, 4.71a, Diagnostic Code 5200 
(2007).

2.  The criteria for an evaluation of 40 percent, but no 
more, for residuals, fracture left clavicle, minor, for the 
period on and after March 29, 2007, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.59, 4.69, 4.71a, Diagnostic Code 5200 (2007).

3.  The criteria for an initial compensable evaluation for 
scar, left shoulder associated with residuals, fracture left 
clavicle, minor, for the period from February 21, 2003 to 
March 28, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for scar, left shoulder associated with residuals, fracture 
left clavicle, minor, for the period on and after March 29, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 


5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in March 2003 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in December 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a March 2004 
statement of the case and a May 2007 supplemental statement 
of the case.  See Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008).  Accordingly, the Board finds 
that the veteran was supplied with information sufficient for 
a reasonable person to understand what was needed.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries 


and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  In resolving this 
factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claims, because the appeal of 
these issues is based on the assignment of initial 
evaluations following initial awards of service connection 
for residuals of a fracture of the left clavicle and a scar 
of the left shoulder.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings).

Service connection for residuals, fracture left clavicle, 
minor was granted by a September 2003 rating decision and a 
20 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, effective February 21, 2003.  The 
September 2003 rating decision also granted service 
connection for a scar, left shoulder associated with 
residual, fracture left clavicle, minor and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, effective February 21, 2003.  Subsequently, a May 
2007 rating decision recharacterized the left shoulder 
disability as residuals, fracture left clavicle, minor, with 
degenerative changes left acromioclavicular joint and 
assigned a 30 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Codes 5010-5201, effective March 29, 2007.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis, under Diagnostic Code 
5010, was the service-connected disorder, and limitation of 
motion of the arm, under Diagnostic Code 5201, was a residual 
condition.  The May 2007 rating decision also increased the 
veteran's scar evaluation to 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, effective March 29, 2007.

An April 2003 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that he was right-handed, could not lift more than 5 
to 10 pounds with his left hand, and avoided sports.  The 
report noted that the veteran was observed to have difficulty 
removing and putting on his shirt due to the left shoulder 
disorder.  On physical examination, the veteran's left 
shoulder had pain, weakness, stiffness, instability or giving 
way, fatigue, and a lack of endurance.  There was no 
swelling, heat, redness, or locking.  The veteran treated his 
left shoulder disorder with pain medication as needed.  The 
pain was reported as mild to moderate in intensity, and was 
precipitated by cold weather, damp weather, and activities.  
The veteran did not use any assistive devices, there was no 
dislocation or subluxation, and there was no inflammatory 
arthritis.  There was a 12 inch curved surgical scar over the 
veteran's left anterior shoulder.  His left shoulder was 


"somewhat lower" than the right shoulder, the tone of the 
shoulder muscles was decreased, and there was mild tenderness 
over the left shoulder.  On range of motion testing, the 
veteran's left arm had forward flexion to 125 degrees, 
abduction to 115 degrees, external rotation to 60 degrees, 
and internal rotation to 25 degrees.  On x-ray examination, 
there were no significant arthritic changes.  The diagnosis 
was left shoulder, status post fracture and surgery with 
moderate function disability, as described above.

A March 2007 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of "severe" pain in the left shoulder which was 
increasing in severity.  He reported that the pain was 
constant and radiated from the left shoulder, to the 
posterior arm, to the left forearm, to the hand.  The veteran 
described the pain as "tight," "achy," and "throbbing."  
He also reported stiffness in the shoulder, fatigue, and a 
lack of endurance, but without swelling or locking.  The 
veteran reported that flare-ups occurred, especially after 
lifting and overhead activities.  During a flare-up, the 
veteran described the pain as severe and stated that the 
range of motion was reduced to 50 percent of normal.  On 
physical examination, the veteran had upper thoracic kyphosis 
and tenderness over the left shoulder.  There was no atrophy, 
but strength could not be tested due to pain during left 
shoulder movement.  On range of motion testing of the left 
arm, abduction was to 61 degrees with pain at 31 degrees, 
forward flexion was to 46 degrees with pain at 43 degrees, 
external rotation was to 0 degrees, and internal rotation was 
to 26 degrees with pain throughout the entire range.  After 3 
repetitive motions, forward flexion was to 46 degrees with 
pain throughout the entire range, abduction was to 56 degrees 
with severe pain through the entire range, and external and 
internal rotations were declined due to severe pain.  On x-
ray examination of the veteran's left shoulder, moderate 
degenerative changes of the left acromioclavicular joint were 
seen.  A second x-ray examination of the veteran's left 
shoulder produced impressions of (1) moderate degenerative 
changes of the left acromioclavicular joint with a lateral 
downsloping acromion and (2) presumed old post-traumatic 
changes of the distal left clavicle with potential inferior 
post-traumatic osteolysis.  The diagnosis was status post 
fracture of the clavicle with left shoulder arthritis with 
severe functional disability as described above.

A March 2007 VA scars examination report stated that the 
veteran's claims file had been reviewed.  On physical 
examination, the veteran had a 10 inch long curved scar over 
the left shoulder.  The proximal 3.5 inches of the scar were 
1 centimeter in width and the distal length of the scar was 3 
millimeters in width.  The proximal 4 inches of the scar were 
slightly depressed, with the rest of the scar being 
superficial.  The surface of the proximal 4 inches of the 
scar was irregular, but the surface of the rest of the scar 
was smooth.  The scar was not unstable, poorly nourished, 
ulcerated, or deep.  The scar was sensitive to the touch and 
affected the range of motion of the left shoulder.  The 
diagnosis was scar with functional disability as described 
above.

Left Clavicle Fracture Residuals

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his left shoulder is 
considered his minor or non-dominant extremity.  See 38 
C.F.R. § 4.69.  Under Diagnostic Code 5201, limitation of 
motion of the minor arm at shoulder level warrants a 20 
percent evaluation, limitation of motion of the minor arm 
midway between the side and shoulder level warrants a 20 
percent evaluation, and limitation of motion of the minor arm 
to 25 degrees from the side warrants a 30 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  Under 
Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation warrants a 20 percent evaluation for the minor 
arm when it is favorable with abduction to 60 degrees and the 
ability to reach the mouth and head.  A 30 percent evaluation 
is warranted for the minor arm with intermediate ankylosis 
between favorable and unfavorable.  A 40 percent evaluation 
is warranted for the minor arm with unfavorable ankylosis and 
abduction limited to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  The normal range of motion of 
a shoulder is from 0 degrees to 180 degrees on forward 
flexion and abduction, with shoulder level existing at 90 
degrees, and from 0 degrees to 90 degrees on external and 
internal rotation.  38 C.F.R. § 4.71, Plate I (2007).

The medical evidence of record shows that the veteran's left 
shoulder disability is currently manifested by upper thoracic 
kyphosis, tenderness, stiffness, fatigue, lack 


of endurance, 61 degrees of abduction with pain at 31 
degrees, 46 degrees of forward flexion with pain at 43 
degrees, 0 degrees of external rotation, and 26 degrees of 
internal rotation with pain throughout the entire range.  The 
medical evidence of record also clearly shows that after a 
very small number of repetitions, the veteran's left shoulder 
pain increases to a severe level that essentially prevents 
any movement of the left arm whatsoever.  See 38 C.F.R. 
§ 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the veteran's current manifestations warrant the 
highest award available for limitation of motion of the minor 
arm.  However, under Diagnostic Code 5201, a 30 percent 
evaluation is the maximum rating available.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Thus, a rating in excess of 
30 percent under Diagnostic Code 5201 is not available.

However, an evaluation of 40 percent is possible for 
ankylosis of the minor arm under Diagnostic Code 5200.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.  While the medical 
evidence of record does not show that the veteran's left arm 
is currently ankylosed, it is apparent that the current 
manifestations of his left shoulder disability essentially 
result in an inability to use the arm.  Accordingly, it is 
appropriate to use an analogous rating to provide for a 
disability rating that more closely approximates the 
veteran's current level of disability.  See 38 C.F.R. § 4.20.  
As such, a 40 percent evaluation is warranted for the 
veteran's left shoulder disability under Diagnostic Code 
5200, for the period on and after March 29, 2007.

The Board further notes that the April 2003 VA joints 
examination report did not report the degrees at which 
painful motion began.  See 38 C.F.R. § 4.59; DeLuca, 8 Vet. 
App. 202.  Nevertheless, moderate loss of function of the 
left shoulder was shown by this examination.  38 C.F.R. 
§ 4.40.  Factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
lack of coordination, restricted or excess movement of the 
joint, or, pain on movement.  Id.  Weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  In this case, 
the veteran reported that he could not lift more than 5 to 10 
pounds with his left hand.  The report noted that the veteran 
was observed to have difficulty removing and putting on his 
shirt due to the 


left shoulder disorder.  On physical examination, the 
veteran's left shoulder had pain, weakness, stiffness, 
instability or giving way, fatigue, and a lack of endurance.  
Additionally, a little used part of the musculoskeletal 
system may be expected to show evidence of disuse.  Id.  The 
examiner in April 2003, reported that the veteran's left 
shoulder was "somewhat lower" than the right shoulder, the 
tone of the shoulder muscles was decreased.  Accordingly, 
applying the benefit of the doubt, the Board finds that the 
veteran's functional loss was present at the same level in 
April 2003 as it was in March 2007.  As the additional 
functional loss that the veteran experienced is a significant 
part of the above assigned 40 percent evaluation, a 40 
percent evaluation is also warranted for the earlier time 
period on appeal.

As for other provisions under the Schedule, the only 
Diagnostic Code that provides for a minor arm evaluation in 
excess of 40 percent is Diagnostic Code 5202, for impairment 
of the humerus.  However, the medical evidence of record does 
not show that the veteran has ever experienced nonunion of 
the humerus or loss of the head of the humerus.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  Accordingly, an 
evaluation in excess of 40 percent is not warranted for any 
period on appeal under this provision.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  Indeed, in the March 2007 VA 
joints examination report, the veteran specifically stated 
that "[h]is left shoulder condition did not affect his 
job."  Furthermore, the veteran has not required frequent 
hospitalization for his service-connected left shoulder 
disability.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected left shoulder disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet 


the criteria for a rating in excess of 40 percent at any time 
during the appeal period, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Left Shoulder Scar

The medical evidence of record shows that the veteran's left 
shoulder scar is 10 inches in length, between 3 millimeters 
and 1 centimeter in width, slightly depressed, irregular, 
painful, and causes limitation of motion.

Scars that are superficial and painful on examination are 
rated under Diagnostic Code 7804.  However, under Diagnostic 
Code 7804, a 10 percent evaluation is the maximum rating 
available.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Thus, a 
rating in excess of 10 percent under Diagnostic Code 7804 is 
not available.  Diagnostic Codes 7801, 7802 and 7803 also 
provide for a maximum rating of 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).  Thus, a 
rating in excess of 10 percent is not available under those 
diagnostic codes.

While the veteran's scar does cause limitation of motion, the 
veteran is already receiving compensation based on left arm 
limitation of motion due to this left shoulder disability.  
As a result, rating the veteran's scar under Diagnostic Code 
7805 would constitute prohibited pyramiding.  38 C.F.R. 
§§ 4.14, 4.118, Diagnostic Code 7805 (2007); see also Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

The April 2003 VA joints examination report did not report 
any complaints or findings of a painful left shoulder scar.  
The only finding on the scar in the April 2003 report was 
that it was 12 inches long and located over the left anterior 
shoulder.  Moreover, no where in the claims file prior to the 
March 2007 VA examination is it noted that the veteran's 
service-connected left shoulder scar was painful.  
Accordingly, an initial compensable evaluation for the 
veteran's service-connected left shoulder scar prior to March 
29, 2007, is not warranted.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  Indeed, in the March 2007 VA 
joints examination report, the veteran specifically stated 
that "[h]is left shoulder condition did not affect his 
job."  Furthermore, the veteran has not required frequent 
hospitalization for his service-connected left shoulder scar.  
Accordingly, referral for an extraschedular evaluation is not 
warranted for the veteran's service-connected left shoulder 
scar.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for left 
shoulder scar as of the date of receipt of the claim, 
February 21, 2003.  See 38 C.F.R. § 3.400 (2007).  Subsequent 
to this decision, the RO granted a 10 percent disability 
rating, effective as of March 29, 2007.  After review of the 
evidence, there is no medical evidence of record that would 
support a compensable evaluation prior to March 29, 2007, or 
rating in excess of 10 percent for a left shoulder scar at 
any time subsequent March 29, 2007.  Id.; Fenderson v. West, 
12 Vet. App. 119 (1999).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for 
the ratings in excess of those currently assigned, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49; 
see also Massey, 7 Vet. App. at 208.


ORDER

An initial evaluation of 40 percent for residuals, fracture 
left clavicle, minor, for the period from February 21, 2003 
to March 28, 2007, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation of 40 percent for residuals, fracture left 
clavicle, minor, for the period on and after March 29, 2007, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


An initial compensable evaluation for scar, left shoulder 
associated with residuals, fracture left clavicle, minor, for 
the period from February 21, 2003 to March 28, 2007, is 
denied.

An evaluation in excess of 10 percent for scar, left shoulder 
associated with residuals, fracture left clavicle, minor, for 
the period on and after March 29, 2007, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


